Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2, 6, 7, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 20180035470) in view of JIANG (US 20200178312 with continuation PCT/CN2017097617 filed on 08/16/2017).

Regarding claims 1, 6, CHEN et al. (US 20180035470) teaches a communication method, comprising: 
receiving, by a terminal device, a first message from a network device, wherein the first message comprises first offset information, or the first message comprises second offset information, or the first message comprises the first offset information and the second offset information (par. 194, “FIG. 12 is a flow chart 1200 according to one exemplary embodiment from the perspective of a UE. In step 1205, the UE receives a dedicated message from a network to set a TTI duration of Msg3 transmission and/or a start timing offset for Msg3 transmission…”; par. 191, “In this solution, a UE could derive Msg3 start timing offset for Msg3 transmission based on implicit information of Msg2. In one embodiment, a UE derives Msg3 start timing offset based on start timing offset used by Msg2. The Msg3 start timing offset of Msg3 transmission may be N times of start timing offset of Msg2. N value can be integer or decimal. The N value may be obtained by the UE based on one or multiple solutions mentioned above…”;); 
the first offset information indicates a time offset value for monitoring a RAR (par. 164, “…Preferably, the common field(s) may be carried as control element. Alternatively, the common field(s) may be carried as part of MAC (sub-)header, as data (e.g., RRC configuration), or in control signal (e.g., PDCCH signal) for scheduling Msg2”; par. 191, “In this solution, a UE could derive Msg3 start timing offset for Msg3 transmission based on implicit information of Msg2. In one embodiment, a UE derives Msg3 start timing offset based on start timing offset used by Msg2. The Msg3 start timing offset of Msg3 transmission may be N times of start timing offset of Msg2. N value can be integer or decimal. The N value may be obtained by the UE based on one or multiple solutions mentioned above…”; par. 200), 
the second offset information indicates a time offset value for sending a second message, and the second message is a message sent by the terminal device based on the RAR (par. 194, “FIG. 12 is a flow chart 1200 according to one exemplary embodiment from the perspective of a UE. In step 1205, the UE receives a dedicated message from a network to set a TTI duration of Msg3 transmission and/or a start timing offset for Msg3 transmission…”; par. 161, “The Msg3 transmission is scheduled according to UL (Uplink) grant field in the RAR. In this solution, additional information is added into RAR for adjusting Msg3 start timing offset…”; par. 163, “In Solution 2…Hence, it is proposed to use common field(s) in Msg2 to carry Msg3 start timing offset”; par. 173, “In Solution 3, a UE could derive Msg3 start timing offset for Msg3 transmission through a broadcast message (e.g., system information(s), MIB, etc.) from a network (e.g., gNB, base station, TRP, etc.)…”; par. 182, “In Solution 4, a UE could derive Msg3 start timing offset for Msg3 transmission through a dedicated message (e.g., RRC reconfiguration message, paging message, PDCCH for initiating RA, . . . ) from a network…”); and 
randomly accessing, by the terminal device, the network device based on the first message (par. 194, “In step 1210, the UE transmits a Msg1 to the network. In step 1215, the UE receives a Msg2 from the network in response to the Msg1. In step 1220, the UE transmits a Msg3 to the network according to…the start timing offset”).
However, CHEN does not explicitly teach information of a random access response (RAR) monitoring window.
But, JIANG (US 20200178312) in similar or same field of endeavor teaches the first offset information indicates a time offset value of a random access response (RAR) monitoring window for monitoring a RAR (par. 8, 30, 46, receiving PRACH from associated downlink beam, wherein the PRACH indicates the PRACH resource, used to indicate the multi-preamble transmission opportunity, for multi-preamble transmission is acquired from the presently associated downlink beam, then preamble transmission is started from any time-frequency resource position in the present multi-preamble transmission opportunity, and monitoring the RAR receiving window is started when transmission of all the preambles is ended).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JIANG in the system of CHEN to receive RAR.

The motivation would have been to reduce the resource consumption.


Regarding claims 2, 7, CHEN does not explicitly teach the method according to claim 1, wherein the first offset information and the second offset information correspond to a same indicator bit in the first message.
But, JIANG (US 20200178312) in similar or same field of endeavor teaches wherein the first offset information and the second offset information correspond to a same indicator bit in the first message (par. 8, 30, 46, receiving PRACH from associated downlink beam, wherein the PRACH indicates the PRACH resource, used to indicate the multi-preamble transmission opportunity, for multi-preamble transmission is acquired from the presently associated downlink beam, then preamble transmission is started from any time-frequency resource position in the present multi-preamble transmission opportunity, and monitoring the RAR receiving window is started when transmission of all the preambles is ended).

The motivation would have been to reduce the resource consumption.

Regarding claim 11,  CHEN et al. (US 20180035470) teaches a communications apparatus, comprising: at least one processor and a memory having instructions, wherein the instructions are executed by the at least one processor to cause the apparatus to: determine a first message, wherein the first message comprises first offset information, or the first message comprises second offset information, or the first message comprises the first offset information and the second offset information  (par. 194, “FIG. 12 is a flow chart 1200 according to one exemplary embodiment from the perspective of a UE. In step 1205, the UE receives a dedicated message from a network to set a TTI duration of Msg3 transmission and/or a start timing offset for Msg3 transmission…”; par. 191, “In this solution, a UE could derive Msg3 start timing offset for Msg3 transmission based on implicit information of Msg2. In one embodiment, a UE derives Msg3 start timing offset based on start timing offset used by Msg2. The Msg3 start timing offset of Msg3 transmission may be N times of start timing offset of Msg2. N value can be integer or decimal. The N value may be obtained by the UE based on one or multiple solutions mentioned above…”;); the first offset information indicates a time offset value for monitoring a RAR (par. 164, “…Preferably, the common field(s) may be carried as control element. Alternatively, the common field(s) may be carried as part of MAC (sub-)header, as data (e.g., RRC configuration), or in control signal (e.g., PDCCH signal) for scheduling Msg2”; par. 191, “In this solution, a UE could derive Msg3 start timing offset for Msg3 transmission based on implicit information of Msg2. In one embodiment, a UE derives Msg3 start timing offset based on start timing offset used by Msg2. The Msg3 start timing offset of Msg3 transmission may be N times of start timing offset of Msg2. N value can be integer or decimal. The N value may be obtained by the UE based on one or multiple solutions mentioned above…”; par. 200); and, the second offset information indicates a time offset value for sending a second message, and the second message is a message sent by a terminal device based on the RAR (par. 194, “FIG. 12 is a flow chart 1200 according to one exemplary embodiment from the perspective of a UE. In step 1205, the UE receives a dedicated message from a network to set a TTI duration of Msg3 transmission and/or a start timing offset for Msg3 transmission…”; par. 161, “The Msg3 transmission is scheduled according to UL (Uplink) grant field in the RAR. In this solution, additional information is added into RAR for adjusting Msg3 start timing offset…”; par. 163, “In Solution 2…Hence, it is proposed to use common field(s) in Msg2 to carry Msg3 start timing offset”; par. 173, “In Solution 3, a UE could derive Msg3 start timing offset for Msg3 transmission through a broadcast message (e.g., system information(s), MIB, etc.) from a network (e.g., gNB, base station, TRP, etc.)…”; par. 182, “In Solution 4, a UE could derive Msg3 start timing offset for Msg3 transmission through a dedicated message (e.g., RRC reconfiguration message, paging message, PDCCH for initiating RA, . . . ) from a network…”); and send the first message (par. 194, 161, 163, 182).
However, CHEN does not explicitly teach information of a random access response (RAR) monitoring window.
But, JIANG (US 20200178312) in similar or same field of endeavor teaches the first offset information indicates a time offset value of a random access response (RAR) monitoring window for monitoring a RAR (par. 8, 30, 46, receiving PRACH from associated downlink beam, wherein the PRACH indicates the PRACH resource, used to indicate the multi-preamble transmission opportunity, for multi-preamble transmission is acquired from the presently associated downlink beam, then preamble transmission is started from any time-frequency resource position in the present multi-preamble transmission opportunity, and monitoring the RAR receiving window is started when transmission of all the preambles is ended).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JIANG in the system of CHEN to receive RAR.

The motivation would have been to reduce the resource consumption.


Regarding claim 12, CHEN does not explicitly teach the apparatus according to claim 11, wherein the first offset information and the second offset information correspond to a same indicator bit in the first message.
(par. 8, 30, 46, receiving PRACH from associated downlink beam, wherein the PRACH indicates the PRACH resource, used to indicate the multi-preamble transmission opportunity, for multi-preamble transmission is acquired from the presently associated downlink beam, then preamble transmission is started from any time-frequency resource position in the present multi-preamble transmission opportunity, and monitoring the RAR receiving window is started when transmission of all the preambles is ended).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JIANG in the system of CHEN to receive RAR.
The motivation would have been to reduce the resource consumption.


Claims 3, 4, 5, 8, 9, 10, 13, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 20180035470) and JIANG (US 20200178312 with continuation PCT/CN2017097617 filed on 08/16/2017) as applied to claims 1, 6 above, and further in view of LEE et al. (US 20160353440).

Regarding claims 3, 8, CHEN and JIANG do not explicitly teach the method according to claim 1, wherein the first message further comprises third offset 
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches wherein the first message further comprises third offset information, and the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device (par. 266, “The higher layer configured PUCCH resource for CE mode may be the same as the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… HARQ-ACK response and repeat the transmission N′.sub.ANRep times even though the WTRU receives (or received) PDSCH with a corresponding PDCCH”; par. 273, “he higher layer configured PUCCH resource for CE mode may be (e.g., implicitly) indicated, for example using a predefined offset with the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… Δ.sub.offset=1 may be used. Δ.sub.offset may be a higher layer configured value).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of CHEN and JIANG to send feedback or uplink.
The motivation would have been to provide reliable transmission.


Regarding claims 4, 9, CHEN and JIANG do not explicitly teach the method according to claim 1, wherein the first message further comprises fourth offset 
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches wherein the first message further comprises fourth offset information, and the fourth offset information indicates a time offset value for sending uplink data (par. 447, The downlink offset and uplink offset may be configured by higher-layer signaling).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of CHEN and JIANG to send feedback or uplink.
The motivation would have been to provide reliable transmission.


Regarding claims 5, 10, CHEN and JIANG do not explicitly teach the method according to claim 4, wherein the first message further comprises third offset information, the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device, and the third offset information and the fourth offset information correspond to a same indicator bit in the first message.
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches wherein the first message further comprises third offset information, the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device (par. 266, “The higher layer configured PUCCH resource for CE mode may be the same as the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… HARQ-ACK response and repeat the transmission N′.sub.ANRep times even though the WTRU receives (or received) PDSCH with a corresponding PDCCH”; par. 273, “he higher layer configured PUCCH resource for CE mode may be (e.g., implicitly) indicated, for example using a predefined offset with the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… Δ.sub.offset=1 may be used. Δ.sub.offset may be a higher layer configured value), and the third offset information and the fourth offset information correspond to a same indicator bit in the first message (par. 266; par. 273; par. 447, both configured by higher layer signaling).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of CHEN and JIANG to send feedback or uplink.
The motivation would have been to provide reliable transmission.

Regarding claim 13, CHEN and JIANG do not explicitly teach the apparatus according to claim 11, wherein the first message further comprises third offset information, and the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device.
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches wherein the first message further comprises third offset information, and the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device (par. 266, “The higher layer configured PUCCH resource for CE mode may be the same as the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… HARQ-ACK response and repeat the transmission N′.sub.ANRep times even though the WTRU receives (or received) PDSCH with a corresponding PDCCH”; par. 273, “he higher layer configured PUCCH resource for CE mode may be (e.g., implicitly) indicated, for example using a predefined offset with the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… Δ.sub.offset=1 may be used. Δ.sub.offset may be a higher layer configured value).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of CHEN and JIANG to send feedback or uplink.
The motivation would have been to provide reliable transmission.

Regarding claim 14, CHEN and JIANG do not explicitly teach the apparatus according to claim 11, wherein the first message further comprises fourth offset information, and the fourth offset information indicates a time offset value for sending uplink data.
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches wherein the first message further comprises fourth offset information, and the fourth offset information indicates a time offset value for sending uplink data (par. 447, The downlink offset and uplink offset may be configured by higher-layer signaling).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of CHEN and JIANG to send feedback or uplink.


Regarding claim 15, CHEN and JIANG do not explicitly teach the apparatus according to claim 14, wherein the first message further comprises third offset information, the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device, and the third offset information and the fourth offset information correspond to a same indicator bit in the first message.
But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches wherein the first message further comprises third offset information, the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device (par. 266, “The higher layer configured PUCCH resource for CE mode may be the same as the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… HARQ-ACK response and repeat the transmission N′.sub.ANRep times even though the WTRU receives (or received) PDSCH with a corresponding PDCCH”; par. 273, “he higher layer configured PUCCH resource for CE mode may be (e.g., implicitly) indicated, for example using a predefined offset with the higher layer configured PUCCH resource for HARQ-ACK repetition in normal mode… Δ.sub.offset=1 may be used. Δ.sub.offset may be a higher layer configured value), and the third offset information and the fourth offset information correspond to a same indicator bit in the first message (par. 266; par. 273; par. 447, both configured by higher layer signaling).

The motivation would have been to provide reliable transmission.

Regarding claim 16, CHEN and JIANG do not explicitly teach the apparatus according to claim 14, wherein the instructions are executed by the at least one processor to further cause the apparatus to: send a third message to the terminal device, wherein the third message comprises third offset information, or the third message comprises fourth offset information, or the third message comprises the third offset information and the fourth offset information, wherein the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device, and the fourth offset information indicates a time offset value for sending uplink data.

But, LEE et al. (US 20160353440) in a similar or same field of endeavor teaches send a third message to the terminal device, wherein the third message comprises third offset information, or the third message comprises fourth offset information, or the third message comprises the third offset information and the fourth offset information (par. 266, 273, 447), wherein the third offset information indicates a time offset value for sending a feedback message of downlink data by the terminal device, and the fourth (par. 266, 273, 447).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of CHEN and JIANG to send feedback and uplink.
The motivation would have been to provide reliable transmission.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        02/26/2022